This is an application for a writ of mandate to compel the board of supervisors of the city and county of San Francisco to allow and order paid a judgment against the city obtained by plaintiff. Plaintiff had contracted with the city to furnish sabstence and supplies for the prisoners in the jails of the *Page 38 
municipality for the fiscal year 1892-93, pursuant to the terms of section 69 of the consolidation act.
The supplies were furnished during the year. The demands of the plaintiff for the last three months were refused payment for lack of funds.
Plaintiff entered suit and obtained judgment, and, upon the refusal of the supervisors to order the judgment demand paid, he applied for this writ of mandate. The supervisors for answer showed that the general fund for the fiscal year 1892-93 was totally exhausted, and that the claim of plaintiff transformed into a judgment was payable solely out of this fund.
The reduction of the original claim to a judgment does not increase its dignity so as to authorize plaintiff to demand payment of it from any fund not subject to the primary demand. (Smith v.Broderick, 107 Cal. 644; 48 Am. St. Rep. 167.)
It is sought to distinguish this claim from the many which this court has been called upon to discuss, and to bring it within the principle ofLewis v. Widber, 99 Cal. 412. But, to the contrary, it is in all essential fea-tures identical with that considered in PacificUndertakers v. Widber, 113 Cal. .201. The reasoning there set forth; completely covers the facts and the law of this case, and leaves little to be added. That hardships result from an observance of the law may be deplored; but this fact cannot afford reason for subverting the law or frittering it away.
The judgment is affirmed.
McFARLAND, J., and TEMPLE, J., concurred. *Page 460